DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 9/30/2021 has been considered and is included in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38, 39, 41, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the limitation "the liner" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 39, 41, and 43 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-10, 14, 16, 20, 22, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Conley (US 4726411) in view of Johnson (US 4125963).
Regarding claim 1, Conley discloses a greenhouse (10) comprising: a first sub-assembly (24), the first sub-assembly (24) comprising: a rail (26); and a first clamping means ((52) and (54)); the greenhouse (10) further comprising; a cover (22a) configured to at least partially allow light therethrough (Fig. 1; col. 3, lines 61-67); and a liner (in the form of an inner sheet (22b)); wherein the first sub-assembly (24), the cover (22a) and 
Conley does not explicitly disclose the cover and the liner forming a growing chamber therebetween and the first sub-assembly, the cover and the liner cooperate with each other to form a closed system.
Johnson teaches the cover ((10)/(18)) and the liner (22) forming a growing chamber therebetween (Fig. 1; growth compartment (14), growth medium above liner (22)) and the first sub-assembly (col. 2, lines 37-43, “engaged watertightly through an intermediary”), the cover ((10)/(18)) and the liner (22) cooperate with each other to form a closed system (col. 2, lines 22-26, 37-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the greenhouse of Conley with a growing chamber and forming a closed system as taught by Johnson in order to provide an environment so that the greenhouse can be in areas such as deserts and be self-sufficient (Johnson: abstract). Please note in the combination the first sub-assembly and cover are taught by Conley and the liner position is taught by Johnson.  
Regarding claim 2, Conley as modified by Johnson teaches (references to Conley) wherein the rail (26) further comprises a first receiving portion (52) and wherein the first clamping means ((52) and (54)) includes the first receiving portion (52) and a first insert (54) configured to be received in the first receiving portion (52).
Regarding claim 3, Conley as modified by Johnson teaches (references to Conley) wherein the first receiving portion (52) and the first insert (54) cooperate by means of a snap-fit connection; or wherein the first receiving portion (52) and the first 
Regarding claim 7, Conley as modified by Johnson teaches (references to Conley) wherein the first receiving portion (52) and the first insert (54) are elongate (Fig. 2).
Regarding claim 8, Conley as modified by Johnson teaches (references to Conley) wherein the first sub-assembly (24) further comprises a second clamping means (Fig. 2; second set of (52) and (54)) spaced from the first clamping means (Fig. 2; (52) and (54)).
Regarding claim 9, Conley as modified by Johnson teaches (references to Conley) wherein the rail (26) further comprises a second receiving portion (52) and wherein the second clamping means (second set of (52) and (54)) includes the second receiving portion (52) and a second insert (54) configured to be received in the second receiving portion (52).
Regarding claim 10, Conley as modified by Johnson teaches (references to Conley) wherein the second receiving portion (52) and the second insert (54) cooperate by means of a snap-fit connection; or wherein the first receiving portion (52) and the first insert (54) cooperate by means of an interference-fit connection (releasibly interengagable interlocking formations of (52) and (54) are being considered an interference fit connection).
Regarding claim 14, Conley as modified by Johnson teaches (references to Conley) wherein the second receiving portion (52) and the second insert (54) are elongate (Fig. 2).
Regarding claim 16, Conley as modified by Johnson teaches (references to Conley) wherein at least a portion of the cover (22a) and the liner (22b) are clamped by the first clamping means ((52) and (54)) (Fig. 2; col. 4, line 67-col. 5, line 11). Please note in the combination, the liner is taught by Johnson. 
Regarding claim 20, Conley as modified by Johnson teaches (references to Conley) further comprising a truss (Fig. 1; uprights (14), beams (18), sill members (20) forming a rigid framework are being considered a truss; col. 3, lines 56-61).
Regarding claim 22, Conley as modified by Johnson teaches (references to Conley) wherein the truss comprises: a first anchoring member (14) positioned at a first end of the greenhouse (10); a second anchoring member (14) positioned at a second end of the greenhouse (10); and a connecting member (18) suspended between the first and second anchoring members (14); wherein, in use, the connection member (18) cooperates with the cover (22a) in order to hold the cover (22a) in position (Fig. 1; uprights (14) are positioned at ends of the greenhouse with the beams (18) suspended between them, wherein the beams (18) hold the first sub-assembly which holds the cover (22a) in place).
Regarding claim 53, Conley discloses a greenhouse (10) comprising: a cover (22a) configured to at least partially allow light therethrough (Fig. 1; col. 3, lines 61-67); a liner (in the form of an inner sheet (22b)); and a first sub-assembly (24), wherein the first sub-assembly (24) comprising: a plurality of means for holding the cover and/or 
Conley does not explicitly disclose the cover and the liner forming a growing chamber therebetween and the first sub-assembly, the cover and the liner cooperate with each other to form a closed system.
Johnson teaches the cover ((10)/(18)) and the liner (22) forming a growing chamber therebetween (Fig. 1; growth compartment (14), growth medium above liner (22)) and the first sub-assembly (col. 2, lines 37-43, “engaged watertightly through an intermediary”), the cover ((10)/(18)) and the liner (22) cooperate with each other to form a closed system (col. 2, lines 22-26, 37-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the greenhouse of Conley with a growing chamber and forming a closed system as taught by Johnson in order to provide an environment so that the greenhouse can be in areas such as deserts and be self-sufficient (Johnson: abstract). Please note in the combination the first sub-assembly and cover are taught by Conley and the liner position is taught by Johnson.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Conley (US 4726411) in view of Johnson (US 4125963) and further in view of Kang (KR 101054826).
Regarding claim 25, Conley as modified by Johnson does not explicitly disclose further comprising a supporting frame over or under which the cover can be stretched. 
Kang teaches further comprising a supporting frame (arcuate pipes (11)) over or under which the cover (12) can be stretched (paragraph [0023] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the greenhouse of Conley modified by Johnson with pipes taught by Kang in order to provide support for the cover (Kang: Abstract).
Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Conley (US 4726411) in view of Johnson (US 4125963) and further in view of Hou Wei-min (CN 202050743, machine translation attached).
Regarding claim 35, Conley as modified by Johnson is silent as to further comprising a lower fixing assembly disposed between the first clamping means and a second clamping means, the lower fixing assembly comprising one or more inner bar features.
Hou Wei-min teaches a greenhouse further comprising a lower fixing assembly (1), the lower fixing assembly (1) comprising one or more inner bar features (water spray, i.e. sprinkler, heater, sensor (temperature); paragraphs [0009], [0014], and [0065] of machine translation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the greenhouse of Conley modified by Johnson with the automated system that includes a sprinkler, heater, and temperature sensors as taught by Hou Wei-min in order to provide additional features for controlling the greenhouse environment (Hou Wei-min: 
Regarding claim 36, Conley as modified by Johnson and Hou Wei-min teaches (references to Hou Wei-min) wherein the lower fixing assembly (1) further comprises one or more carriages (2), moveable along the lower fixing assembly (1), to which the one or more inner bar features (water spray, i.e. sprinkler, heater, sensor (temperature)) may be affixed (paragraphs [0009] and [0014] of machine translation).
Regarding claim 37, Conley as modified by Johnson and Hou Wei-min teaches (references to Hou Wei-min) wherein the one or more inner bar features are selected from the group consisting of: sensors, sprinklers, cameras, collection means, heat exchangers, lights or combinations thereof (water spray, i.e. sprinkler, heater, sensor (temperature); paragraphs [0009], [0014], and [0065] of machine translation).
Claims 38, 39, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Conley (US 4726411).
Regarding claim 38, Conley discloses a greenhouse sub-assembly (24), the sub-assembly comprising: a rail (26); and a first clamping means (Fig. 2, (52) and (54) combined on one side of (24)) for clamping a first end of a cover (22a); and a second clamping means (Fig. 2, (52) and (54) combined on the other side of (24)) for clamping a first end of the liner (in the form of an inner sheet (22b)); and a bridging portion 
Regarding claim 39, Conley discloses wherein the first clamping means (Fig. 2, (52) and (54) combined on one side of (24)) and second clamping means (Fig. 2, (52) and (54) combined on the other side of (24)), respectively, comprise a first receiving portion (52) and a second receiving portion (52) each adapted to receive a first insert (54) and a second insert (54) respectively.
Regarding claim 43, Conley discloses wherein the rail (26) comprises a recess (40) configured to collect precipitation from the bridging portion (The language of this limitation is intended use, and therefore, the prior art only has to be capable of the limitation. Recess (40) is capable of collecting precipitation from the bridging portion (portion between the two clamping means, can be (30) and/or (32) as mentioned above)).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Conley (US 4726411) in view of Laing et al. (US 4292773).
Regarding claim 41, Conley is silent as to wherein the bridging portion is adapted to promote condensation thereon.
Laing et al. teaches a bridging portion is adapted to promote condensation thereon (Abstract: portion includes a hydrophilic material). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bridging portion of Conley with the material taught by Laing et al. in order to produce the condensation as a film of water (Laing et al.: col. 1, lines 39-42).
Response to Arguments
Applicant's arguments filed 11/19/2021 with respect to claim 38 have been fully considered but they are not persuasive. 
With respect to amended claim 38, Applicant argued that: Conley fails to disclose a liner and a bridging portion. Therefore, applicant asserts that one skilled in the art would not have found Conley meeting all the limitations of claim 38 as proposed. 
Examiners respectfully disagrees. Conley discloses an inner sheet (22b). A liner is defined as something serving as a lining. Further, a lining is defined as a layer of material on the inner side or surface of something (dictionary.com). Therefore, the inner sheet of Conley meets this limitation. As noted above, Conley discloses a portion of the apparatus that bridges between the first clamping means and the second clamping means (parts of (30) and/or (32)) of Conley meet this limitation). Therefore the prior art meets the claim.  
Applicant’s arguments with respect to claims 1, 38, and 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s arguments that the remaining dependent claims are patentable for the same reasons as claims 1, 38, and 53, claims 2, 3, 7-10, 14, 16, 20, 22, 25, 35-37, 39, 41, 43 remain rejected for depending upon a rejected claim as set forth above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643